                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-100-FDW

ALFUTIR KAREEM I-DEEN MAYWEATHER,)
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
W. DAVID GUICE, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on the North Carolina Department of Public Safety’s

(“NC DPS”) Sealed Notice, (Doc. No. 19), informing the Court that it has been unable to procure

a waiver of service of process for Defendants W. David Guice and George T. Solomon. NC DPS

has provided the last known addresses for Defendants Guice and Solomon under seal.

       The Clerk of Court is directed to notify the United States Marshal that Defendants Guice

and Solomon need to be served with the summons and Amended Complaint in accordance with

Rule 4 the Federal Rules of Civil Procedure. If Defendants Guice and Solomon cannot be served

at the addresses provided by the NC DPS, the U.S. Marshal shall be responsible for locating their

home addresses so that they may be served. See 28 U.S.C. § 1915(d) (in actions brought in forma

pauperis under § 1915(d), “[t]he officers of the court shall issue and serve all process, and perform

all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the plaintiff’s request, the court may order

that service be made by a United States Marshal or deputy marshal or by a person specially

appointed by the court. The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”). If the U.S. Marshal is unable to obtain service on

Defendants Guice and Solomon, the U.S. Marshal shall inform the Court of the reasonable attempts

                                                 1
              to obtain service. The U.S. Marshal shall not disclose Defendants’ home addresses to the pro se

              incarcerated Plaintiff and shall file any document containing such addresses under seal.

                       IT IS THEREFORE ORDERED that:

                       (1)   The U.S. Marshal shall use all reasonable efforts to locate and obtain service on

                             Defendants Guice and Solomon at Defendants’ home addresses. If the U.S.

                             Marshal is unable to obtain service on Defendants Guice and Solomon, the U.S.

                             Marshal shall inform the Court of the reasonable attempts to obtain service.

                       (2)   The Clerk is respectfully instructed to mail a copy of the Amended Complaint,

                             (Doc. No. 11), the Sealed Notice containing Defendants’ last known addresses,

                             (Doc. No. 19), and this Order to the U.S. Marshal.



Signed: October 11, 2018




                                                              2
